Worden, J.
Suit by Adams against Fuller and others on a bond, by which the defendants became bound to pay certain debts, in consideration of the sale by Adams to Fuller of his interest in a certain partnership between them.
While the cause was pending, on affidavit of the plaintiff, the Court made an order appointing a receiver to collect and receive the partnership effects.
From this order, the cause not having been finally disposed of, Fuller appeals to this Court.
Per Curiam.—The appeal is dismissed with costs.
A. Ellison, for the appellants.
This is not a “final judgment” from which an appeal lies to this Court, under § 550, 2 R. S. p. 158; nor is it such an interlocutory order as may be appealed from under § 576. The first specification of this section contempiafes “the delivery or assignment of any securities, evidences of debt, documents, or things in action ” ,to a party, and not to a receiver who may be appointed to receive effects to be disposed of on the final disposition of the cause. Wood v. Brewer, 9 Ind. R. 86.
From the order in question, no appeal lies to this Court.